  Case 2:20-cv-01455-CJB-DMD Document 29 Filed 08/24/20 Page 1 of 2




                                     August 24, 2020


VIA Electronic Case Filing

U.S. District Court for the E.D. Louisiana
Section J, Division 3
500 Poydras Street
Room C526
New Orleans, LA 70130
Attn: Gail Chauvin
       Case Administrator

       Re:     Meade v. Bonin et al., 2:20-cv-01455-CJB-DMD

Dear Ms. Chauvin,

       We represent the plaintiffs Hakeem Meade and Marshall Sookram in the above-
captioned matter. We write to clarify the status of the case currently before Judge
Barbier.

        Plaintiffs filed their First Amended Complaint against Paul A. Bonin (“Judge
Bonin”) and ETOH Monitoring, LLC (“ETOH”), on May 27, 2020. [Rec. Doc. 7]. Judge
Bonin filed two motions to dismiss [Rec. Docs. 10 & 11] and Defendant ETOH filed a
motion to dismiss as well [Rec. Doc. 12]. Plaintiffs filed a response to Judge Bonin’s
motion. [Rec. Doc. 23]. Judge Bonin then filed a motion for leave to file an omnibus
reply brief in support of his motions to dismiss. [Rec. Docs. 25].

       On August 23, 2020, prior to the Court’s consideration of Judge Bonin’s motions
to dismiss and motion for leave, Plaintiffs voluntarily dismissed their claim against Judge
Bonin pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). [Rec. Doc. 26]. Judge Bonin’s pending
motions to dismiss and motion for leave are therefore moot.

        However, on August 24, 2020, the Court issued an order canceling oral argument
on the “Defendants’ Motions to Dismiss,” originally set for August 26, 2020, and
indicating that the “motions” would be considered on the briefs. [Rec. Doc. 27]. Because
Plaintiffs have voluntarily dismissed their claims against Judge Bonin, Plaintiffs
write to clarify that the only live motion currently pending before the Court is
ETOH’s Motion to Dismiss [Rec. Doc. 12], Plaintiffs’ response to that motion [Rec.
Doc. 24], and ETOH’s reply in support of its motion (assuming ETOH files a reply).

       Please do not hesitate to contact the undersigned if you have any questions.
  Case 2:20-cv-01455-CJB-DMD Document 29 Filed 08/24/20 Page 2 of 2
Gail Chauvin
August 24, 2020
Page 2
                                              Sincerely,

                                              /s/ William R. Maurer
                                              William R. Maurer
                                              Counsel for Plaintiffs
cc:   All parties via ECF
